Opinión concurrente emitida por el
Juez Asociado Señor
Rebollo López, a la cual se une la Juez Asociada Señora Naveira de Rodón.
Aun cuando concurrimos con el resultado a que se llega en la opinión mayoritaria emitida —ello debido a los he-chos particulares, y específicos, del mismo— no podemos avalar la norma general, extremadamente amplia, que es-tablece el Tribunal en el día de hoy, a los efectos de que no procede, en ningún caso, el embargo judicial de los fondos de la Autoridad de Acueductos y Alcantarillados (en ade-lante A.A.A.) por parte de un acreedor por sentencia de la misma; norma general que afecta, y es extensiva, no sólo a todos los acreedores por sentencia de la A.A.A., sino que a todos los acreedores por sentencia de las restantes corpora-*944ciones públicas que operan en nuestro País, no importa la cuantía de los créditos judiciales de los referidos acreedores.
I
Expedimos el correspondiente recurso de certiorari para revisar una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante la cual dicho foro judicial no le permitió a las demandantes peticionarias, Librotex, Inc. y Librería y Editorial Lea, Inc., embargar —en ejecución de una sentencia final y firme que dichos demandantes habían obtenido contra la A. A. A. por la suma de $2,407,232— unos fondos de la A.A.A., depositados los mismos en el Banco Citibank, N.A.
En el recurso de certiorari que radicaron dichas deman-dantes peticionarias ante este Tribunal, le imputaron al foro de instancia haber errado al:
...DECLARAR ILEGAL EL EMBARGO DE FONDOS PRO-PIEDAD DE LA AUTORIDAD DE ACUEDUCTOS Y ALCAN-TARILLADOS POR EL MERO HECHO DE CONSIDERARSE ÉSTOS COMO FONDOS PÚBLICOS, IGNORANDO LA IN-TENCIÓN LEGISLATIVA AL CREARSE DICHA AGENCIA, DE QUE ÉSTA ESTUVIESE SUJETA A PROCEDIMIENTOS JUDICIALES DEL MISMO MODO QUE LO ESTÁ UNA COR-PORACIÓN PRIVADA, Y; AL CONCLUIR QUE DICHO EMBARGO INTERFERÍA INDEBIDAMENTE CON EL DESEM-PEÑO DE LAS FUNCIONES EJECUTIVAS DE ESA AGENCIA. Petición de certiorari, pág. 7.
HH HH
La “doctrina de la inmunidad del soberano’, principio firmemente establecido en el derecho angloamericano, pos-tula que el Estado no responde por los daños ocasionados por sus oficiales, agentes o empleados en el desempeño de sus funciones. La misma, de ordinario, impide que se inste un procedimiento judicial contra el Estado a menos que *945éste, mediante legislación al efecto, haya consentido a ello.(1)
La Ley Núm. 104 de 29 de junio de 1955, según enmen-dada, conocida como Ley de Reclamaciones y Demandas contra el Estado, 32 L.PR.A. see. 3077 et seq., autorizó la presentación de demandas contra el Estado Libre Asociado de Puerto Rico en cuanto a: (1) acciones por daños y per-juicios, a la persona o a la propiedad, causadas por acción u omisión de cualquier funcionario, agente o empleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo, interviniendo culpa o negligencia; (2) acciones para reivin-dicar propiedad mueble e inmueble, o derechos sobre las mismas, con o sin resarcimiento de perjuicios por los daños causados en dicha propiedad, o por sus rentas y utilidades y para deslindes de fincas rústicas, y (3) acciones civiles en que la cuantía reclamada no exceda de setenta y cinco mil (75,000) dólares de principal, y que se funden en la Cons-titución o en cualquier ley de Puerto Rico, o en cualquier reglamento de algún departamento o división del Estado o en algún contrato expreso o tácito con el Estado. (2)
En el caso de las acciones por daños y perjuicios a la persona o a la propiedad, causados por acciones u omisio-nes interviniendo culpa o negligencia, la referida Ley de Reclamaciones y Demandas contra el Estado establece unos límites a la responsabilidad pecuniaria del Estado. En primer lugar, limita a la cantidad de setenta y cinco mil dólares ($75,000) la responsabilidad del Estado cuando se trata de un solo reclamante con una sola causa de acción, y *946en segundo lugar, en casos que se causen daños a más de una persona, o hubiese más de una causa de acción, im-pone un límite de ciento cincuenta mil dólares ($150,000). Estos límites responden al impacto económico que en el fisco tienen las reclamaciones contra el Estado Libre Asociado. Defendini Collazo et al. v. E.L.A., Coito, ante. Es de notar que en Defendini Collazo et al. v. E.L.A., Coito, ante, resolvimos que la Ley de Reclamaciones y Demandas contra el Estado, en tanto y en cuanto impone unos límites a la responsabilidad económica del Estado, no adolece de vicio constitucional alguno; esto es, sostuvimos la constitu-cionalidad de los referidos límites.
De conformidad con el Art. 7 de la referida ley, 32 L.RR.A. see. 3082, el Estado satisfacerá prontamente cual-quier fallo en su contra hasta los límites antes señalados de setenta y cinco mil dólares ($75,000) y ciento cincuenta mil dólares ($150,000). Si se tratase del pago de una suma de dinero, y no fuese posible hacerlo por no existir fondos a tal fin en el presupuesto corriente, se hará la correspon-diente asignación de fondos para su pago en la parte del presupuesto general de gastos del año siguiente del depar-tamento o agencia correspondiente.
HH HH HH
Las corporaciones públicas, por su parte, han recibido un trato distinto al que tradicionalmente han recibido los distintos departamentos ejecutivos del Estado, en lo que respecta tanto a su organización como a su responsabilidad civil por los daños y perjuicios que causan sus agentes, ofi-ciales u empleados en el descargo de sus funciones oficiales. En ese sentido, el Art. 4 de la citada Ley Núm. 104 esta-blece que sus disposiciones serán aplicables únicamente a aquellas corporaciones públicas independientes cuya facul-tad para demandar y ser demandados no esté prevista o contemplada por otras leyes. 32 L.P.R.A. see. 3079.
*947Como es sabido, las corporaciones públicas “se crearon con diversos propósitos, entre otros, para reducir los cos-tos, mejorar los servicios ofrecidos por el Estado y proveer la infraestructura necesaria para el crecimiento industrial”. McCrillis v. Aut. Navieras de P. R., 123 D.P.R. 113, 127 (1989). Estas surgieron como respuesta al deseo de agilizar y promover la efectividad en la obra pública ante la complejidad de funciones que confrontaron los go-biernos á partir de la Primera Guerra Mundial. Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990); Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982).
Aun cuando reconocemos que puede existir una gran variedad de corporaciones públicas, las mismas tienen, como regla general, personalidad jurídica distinta y sepa-rada del Estado Libre Asociado y han sido dotadas de fa-cultades y poderes que le confieren cierta flexibilidad e in-dependencia del Gobierno central. (3) Ahora bien, hay que mantener presente que las corporaciones públicas no pier-den su cualidad de instrumentalidad gubernamental, creada para responder a propósitos de utilidad pública, a pesar de la autonomía e independencia que las caracteriza. Commoloco of Caguas, Inc. v. Benitez Díaz, ante. En con-secuencia, los fondos con que operan estas entidades cor-porativas se siguen considerando como públicos, indepen-dientemente de que éstos no pasen a formar parte del presupuesto general del Estado. íd.
En Commoloco of Caguas, Inc. v. Benitez Díaz, ante, (4) págs. 490-493, expresamos, en lo pertinente, lo siguiente:
*948Conforme a su configuración funcional, a las corporaciones públicas se les define como “una institución que ofrece un ser-vicio económico o social en nombre del gobierno, pero como una entidad jurídica independiente; conduce sus operaciones con gran autonomía, aun cuando es responsable ante el público, a través del gobierno y del parlamento, y sujet[a] a alguna direc-triz de parte del gobierno; equipada, por otro lado, con sus pro-pios fondos independientes y separados, y con los atributos ju-rídicos y comerciales de una empresa comercial. Estos atributos colocarían a la corporación pública en algún lugar intermedio entre una autoridad pública pura y una compañía comercial de derecho privado”. (Traducción nuestra.) W. Friedman, The Public Corporation, A Comparative Symposium, Canada, Car-swell Co., 1954, pág. 541.
Las corporaciones públicas reciben mediante su estatuto ha-bilitador cierto grado de independencia económica en cuanto a su presupuesto operacional. Se persigue por ese medio que, aparte de las asignaciones presupuestarias que puedan recibir del Estado, éstas procuren en todo o en parte generar su propio capital, ya sea mediante la emisión de obligaciones, préstamos o por medio de los ingresos que reciban de los bienes y servicios que ofrezcan. Hay que aclarar, sin embargo, que esta autono-mía financiera recibe mayor o menor fiscalización por parte del Estado, conforme el enfoque o política pública que a tales fines adopte el país bajo el cual opera la corporación pública.
En Puerto Rico, el control gubernamental sobre las corpora-ciones públicas se plasma mediante las propias leyes habilita-doras de la corporación pública de que se trate y leyes que directamente inciden sobre ésta.
El Estado escoge la figura de la corporación pública como herramienta para implantar una política pública en particular cuando determina que por ese medio es el que con más alta probabilidad de eficiencia puede llevar a cabo un programa o servicio. Cabe señalar que gran parte de éstos están clasifica-dos como servicios esenciales. Quiere esto decir que aunque las corporaciones públicas se erigen sobre ciertas bases de autono-mía operacional, no por ello dejan de estar investidas de un alto interés gubernamental en que su funcionamiento sea de la ca-lidad y eficiencia más alta posible y, por ende, que su funciona-miento esté protegido de toda interferencia innecesaria. (Esco-lios omitidos.)
No toda agencia o instrumentalidad del Gobierno, natu-ralmente, es una corporación pública que funciona como *949empresa o negocio privado. Para determinar qué consti-tuye una “instrumentalidad del gobierno”, que funciona como negocio privado, hemos enumerado jurisprudencial-mente una serie de factores que, entre otros, deben ser exa-minados al hacer dicha determinación, a saber: si los em-pleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios pres-tados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la empresa está capacitada para funcionar como empresa o negocio privado; si la agencia de hecho funciona como una empresa o negocio privado; el grado de autonomía fiscal de que dis-frute la agencia; el grado de autonomía administrativa de que goce; si se cobra o no un precio o tarifas por el servicio rendido; si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada; y si la agencia tiene o no la capaci-dad para dedicarse en el futuro a negocios lucrativos o ac-tividades que tengan por objeto un beneficio pecuniario. Véase J.R.T. v. Junta de Retiro para Maestros, 127 D.P.R. 621 (1990).
En adición, puede considerarse la estructura en sí de la entidad; la facultad de la agencia para demandar y ser demandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su si-tuación fiscal y sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propieda-des sin la intervención del Estado; la capacidad para con-certar acuerdos o contratos, y la capacidad para aceptar donaciones. Véanse: Pagán et al. v. E.L.A. et al., 131 D.P.R. 795 (1992); J.R.T. v. Junta de Retiro para Maestros, ante; Morales González v. J.R.T., 121 D.P.R. 249 (1988); A.A.A. v. Unión de Empleados AAA, 105 D.P.R. 437 (1976); Canchani v. C.R.U.V., 105 D.P.R. 352 (1976).
Como norma general, y como consecuencia lógica de su personalidad jurídica distinta y separada del Estado, las *950corporaciones públicas han sido dotadas de la facultad para demandar y ser demandadas, en asuntos relaciona-dos a su función pública, sujeto a las limitaciones impues-tas en su ley habilitadora. Tal facultad las excluye, de or-dinario, del ámbito de aplicación de la Ley Núm. 104, ante, sobre reclamaciones y demandas contra el Estado. Por lo tanto, salvo disposición en contrario, no existen límites a su responsabilidad económica relacionada con actuaciones torticeras de sus funcionarios, agentes o empleados en el desempeño de su cargo o empleo.
Sabido es que las “entidades gubernamentales” están exentas de los procedimientos de embargo. Ello es así por razón de que, como cuestión de política pública, “las activi-dades gubernamentales no deben estar sujetas a las incon-veniencias de estos procedimientos que interfieren con el descargo de funciones públicas en detrimento del bien común”. Stump Corp. v. Tribunal Superior, 99 D.P.R. 179, 181 (1970).
Ello no obstante, en lo que respecta a las corporaciones públicas y conforme a las limitaciones existentes en sus respectivas leyes habilitadoras, éstas, por su naturaleza, pueden ser objeto de procedimientos de embargo respecto a sus fondos y propiedades, cuando la legislatura le ha otor-gado suficientes poderes operacionales como para conside-rarlas tan sujetas a “procedimientos judiciales como en cir-cunstancias análogas lo estaría cualquier empresa privada, siempre que tal procedimiento no interfiera con la ejecución de sus funciones ejecutivas”. Arraiza v. Reyes; León, Interventor, 70 D.P.R. 614, 618 (1949).
IV
En el caso particular de la A.A.A., ésta fue creada como una corporación pública e instrumentalidad gubernamen-tal autónoma del Estado Libre Asociado de Puerto Rico, y el ejercicio de los poderes que le fueron concedidos por su *951ley habilitadora se estima como una función gubernamen-tal esencial. 22 L.P.R.A. see. 142.
Según señalamos en A.A.A. v. Unión de Empleados A.A.A., ante, págs. 456-457:
La Autoridad “es un cuerpo corporativo ... una corporación pú-blica e instrumentalidad gubernamental autónoma del Estado Libre Asociado ....” 22 L.P.R.A. see. 142. Posee una estructura análoga a la de una corporación privada, con su Junta de Go-bierno y su personal ejecutivo responsable a la Junta. 22 L.P.R.A. see. 143. Goza de sucesión perpetua. Puede demandar y ser demandada, aunque con ciertas restricciones, pero no tan amplias como las que protegen al Estado. Puede contratar li-bremente; adquirir y disponer de bienes raíces; “tener completo dominio de sus propiedades y actividades”; “tomar dinero a préstamo y emitir bonos de renta para cualesquiera de sus fines corporativos....” Los bonos y otra evidencia de deuda que emite la Autoridad no empeñan el crédito o el poder de imponer tributos del Estado Libre Asociado. 22 L.P.R.A. see. 144. La Auto-ridad cobra por los servicios que rinde y, como se trata de bonos de renta, debe cobrar sustancialmente lo que éstos valen para permitir, como en el caso de un financiamiento privado análogo, la amortización adecuada de la deuda. 22 L.P.R.A. secs. 144(i) y 152. La Autoridad puede incuestionablemente dedicarse a acti-vidades que tengan por objeto “un beneficio pecuniario”, dentro del significado de esta frase según nuestra decisión en Junta Reí. Trabajo v. Junta del Muelle, supra. La Autoridad de Acue-ductos y Alcantarillados está indudablemente capacitada como una empresa o negocio privado y de hecho funciona como tal. (Enfasis suplido.)
Es de notar que, entre las facultades y poderes que le fueron conferidas a la A.A.A., se encuentra la de tener su-cesión perpetua como corporación y la de demandar y ser demandada como tal corporación. 22 L.RR.A. secs. 144(a) y 144(c). Ello no obstante, la Legislatura limitó la responsa-bilidad de la referida corporación pública al disponer que la misma no podrá ser demandada por daños y perjuicios causados por la impureza, irregularidad o insuficiencia real o alegada del agua servida por ella. 22 L.RR.A. 144(c).
En lo pertinente, resulta procedente enfatizar que en la ley habilitadora de la A. A. A. se dispuso que no se permitirá *952la venta judicial de las “propiedades” de la misma. íd. Este hecho, sin embargo, no significa que los fondos de la A.A.A., sean operacionales o no, también quedan exceptua-dos del procedimiento de embargo y de ejecución de sentencia. Así concluirlo significaría, a nuestra manera de ver las cosas, concederle, por fíat judicial, una inmunidad a la A.A.A. que el legislador definitivamente nunca ha contemplado.
En conclusión, la A.A.A. como corporación pública autó-noma, cuya estructura corporativa le confiere los poderes y facultades necesarios para operar como una empresa o ne-gocio privado, está sujeta, como norma general, a los pro-cedimientos de embargo en ejecución de sentencia; ello, con las limitaciones antes señaladas dispuestas en su ley habilitadora. Como cuestión de hecho, así- lo hemos resuelto. En Arraiza v. Reyes; León, Interventor, ante, pág. 618, en atención a los poderes y facultades concedidas a la A.A.A., señalamos que la legislatura claramente expresó su intención de que aquella “estuviera tan sujeta a proce-dimientos judiciales como en circunstancias análogas lo es-taría cualquier empresa privada, siempre que no se inter-fiera con la ejecución de sus funciones ejecutivas”.
V
Somos del criterio que, dados los hechos específicos y particulares del caso ante nuestra consideración, resulta evidente que permitir el embargo de fondos de la A. A. A. en ejecución de una sentencia por una suma de dinero tan extraordinariamente alta precisamente tendrá el efecto de interferir “con la ejecución de sus funciones ejecutivas”; lo cual tendrá la consecuencia nefasta de afectar y perjudicar seriamente a toda la ciudadanía puertorriqueña.
Ahora bien, el hecho de que ello así sea en el presente caso, no debe servir de base para que el Tribunal, sin más, establezca una norma general, extremadamente amplia, la *953cual implica que todo acreedor por sentencia de la A.A.A., no importa cuán pequeño sea su crédito judicial, tenga que esperar a que la A.A.A. incluya, “en el próximo presu-puesto funcional”, una partida para satisfacer dicho cré-dito judicial. Ello no sólo es innecesario sino que total-mente ilógico y absurdo. La A.A.A, no importa la crisis fiscal que hoy atraviesa, ciertamente puede deber pagar cantidades no sustanciales a sus acreedores por sentencia.
De manera, pues, que somos del criterio que resulta su-mamente lógico y de sentido común que, en relación con esta clase de situaciones, se establezca por este Tribunal una norma a los efectos de que los tribunales de instancia, al enfrentarse a la solicitud de embargo en ejecución de sentencia, deberán resolver —caso a caso— si la referida solicitud interfiere, o no, de manera irrazonable con la eje-cución de las funciones ejecutivas de la A.A.A.; depen-diendo de cuál sea la determinación, naturalmente, se con-cederá o denegará la solicitud de embargo en ejecución de sentencia. (5) Dicha norma, igualmente, deberá ser aplicada en casos en que esté envuelta cualquier otra corporación pública similar a la A.A.A., cuya ley habilitadora así lo permita.
En resumen, y en atención a todo lo antes expuesto, somos del criterio que, en lugar de establecer la norma innecesariamente amplia que establece la mayoría en el día de hoy, resultaría más lógico y de sentido común que se adoptara como metodología adjudicativa, en casos de esta naturaleza y en relación con las corporaciones públicas existentes en nuestro País, el procedimiento de análisis “caso a caso”, para lo cual se podría tomar en consideración factores tales como: la cuantía envuelta, la condición fiscal al momento del embargo solicitado de la corporación pú-blica de que se trate, así como también las consecuencias *954extraordinarias que el embargo de los fondos pueda ocasio-nar y si el mismo interfiere irrazonablemente con la ejecu-ción de las funciones ejecutivas de la corporación pública concernida.
Esta norma —distinta a la formulada hoy por el Tribunal— es una que establece un “balance de intereses” entre aquellos del ciudadano común y corriente que obtiene una sentencia contra la A.A.A. y los intereses de esta corpora-ción pública y, naturalmente, los de la ciudadanía en general.

 La referida doctrina fue extendida a nuestro ordenamiento por fíat judicial. Véase Porto Rico v. Rosaly, 227 U.S. 270 (1913). Para una exposición más detallada sobre el trasfondo histórico y el desarrollo de dicha doctrina en Puerto Rico, véase Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993).


 Ya en 1916, mediante la aprobación de la Ley Núm. 76 de 13 de abril, 32 L.P.R.A. sec. 3061 n., el Estado había prestado su consentimiento para que se le demandara en acciones por daños y perjuicios basados en contratos y en acciones de reivindicación de bienes muebles o inmuebles o derechos sobre los mismos. La men-cionada Ley Núm. 76 no permitía que se demandara al Estado por daños y perjuicios extracontractuales.


 Distinto, a las corporaciones públicas, como regla general, un departamento ejecutivo no tiene personalidad jurídica separada y distinta del E.L.A. Pagán et al. v. E.L.A. et al., 131 D.P.R. 795 (1992); Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987).


 En la referida decisión extendimos la protección contra el uso del mecanismo procesal de embargo a los sueldos devengados por los empleados de las corporaciones públicas al considerar que el uso del mencionado mecanismo tendría un efecto detrimental y nocivo para las corporaciones públicas y causaría una interferencia injus-tificada e indebida en la ejecución de las tareas de la agencia y un desvío impermi-sible de fondos públicos.


 Denegado el embargo en ejecución de sentencia, el foro de instancia deberá proceder a ordenarle a la A.A.A. que incluya dicha suma de dinero en el próximo presupuesto de la referida agencia.